              Case 4:20-cv-01809-KAW Document 21 Filed 11/11/20 Page 1 of 1
                                                                                                   Reset Form


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    Jose Daniel Castillo-Antonio
                                               ,             Case No. C 20-1809 KAW
                     Plaintiff(s)
    v.                                                       NOTICE OF SETTLEMENT OF ADA
                                                             ACCESS CASE
    Angela Xiomara Martinez,
                                               ,             (ADA ACCESS CASES)
                     Defendant(s)




   The parties have reached an agreement to resolve this action in its entirety and intend to file a
                      60 days.
   dismissal within _____

  The parties have entered into a written settlement agreement.




   Date: 11/1/2020
                                                   Signed: /s/ Richard A. Mac Bride
                                                                      Attorney for Plaintiff(s)
                                                   Signed:
                                                                       Attorney for Defendant(s)
                                                   Signed:
                                                                       Attorney for Defendant(s)




                                                                                                   Print Form

Important! E-file this form in ECF using event name: “Notice of Settlement of ADA Access Case”
   Form GO 56- Notice of Settlement of ADA Access Case – new 01-2020
